DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020, January 18, 2021 and January 10 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 15, “in a medical field” should read “in the medical field”
Page 1, line 30, “should be done in the end” should read “should be done at the end”
Page 7, line 6, “a work to be done” should read “work to be done”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2020/0160983 to Lyman et al. (hereinafter Lyman).
Regarding independent claim 1, Lyman discloses a method of reading a medical image (abstract, “A medical scan triaging system;” medical scan is read as medical image) by a computing device operated by at least one processor (paragraph 0058, “The medical scan image analysis system can include a processing system that includes a processor and a memory”), the method comprising:
obtaining an abnormality score of an input image using an abnormality prediction model (paragraph 0087, “a confidence score for the binary indicator of whether or not the scan was normal, a confidence score for the location a detected abnormality, and/or confidence scores for some or all of the abnormality classifier data;” paragraph 0364, “FIG. 15A illustrates…the process from input X-ray image to a predicted abnormality score.”);
filtering the input image so as not to be subsequently analyzed when the abnormality score is less than or equal to a cut-off score based on the cut-off score which makes a specific reading sensitivity (paragraph 0491, “The triage assignment function 8020 can group the medical scans into two groups: a normal group of medical scans determined to be normal, where review by a human is determined not to be necessary, and a triaged group of medical scans, where review by a human review is determined to be necessary. Dividing the medical scans into the two groups can be performed by comparing the global abnormality probability to a triage probability threshold. Medical scans with global abnormality probabilities that compare favorably to the triage probability threshold can be included in the triaged group, and medical scans that compare unfavorably to the triage probability threshold can be included in the normal group.”); and
obtaining an analysis result of the input image using a classification model (figure 4B, element 445, “abnormality classification data;” paragraph 0050, “some or all of the abnormality classification data 445 or other diagnosis data 440 for the previous scan can be assigned values determined based on the abnormality classification data or other diagnosis data determined for the current scan.”) that distinguishes the input image into classification classes when the abnormality score is greater than the cut-off score (paragraph 0498, “when the triage probability threshold becomes stricter, requiring a higher global normal probability for scans to be placed in the normal category, one or more medical scans included in the normal category because they compared unfavorably to a prior triage probability threshold can be assigned for triage in response to comparing favorably to the new, stricter triage probability threshold.”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Lyman further discloses further comprising adding the analysis result to a reading worklist, wherein the input image whose abnormality score is less than or equal to the cut- off score is not added to the reading worklist (paragraph 0491, “The triage assignment function 8020 can group the medical scans into two groups: a normal group of medical scans determined to be normal, where review by a human is determined not to be necessary”… “Dividing the medical scans into the two groups can be performed by comparing the global abnormality probability to a triage probability threshold. Medical scans with global abnormality probabilities that compare favorably to the triage probability threshold can be included in the triaged group, and medical scans that compare unfavorably to the triage probability threshold can be included in the normal group;” the probability being compared to the threshold, and being compared unfavorably, can be read as the abnormality score less than or equal to the cut-off score)
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Lyman further discloses wherein obtaining the abnormality score (abstract, “global abnormality probability for each of a plurality of medical scans”) comprises, when obtaining disease prediction scores for different diseases from the abnormality prediction model (paragraph 0079, “a corresponding abnormality classifier category” is read as classification of different diseases), aggregating the disease prediction scores to determine the abnormality score (paragraph 0351, “performing a global labeling function on the probability matrix data”… “In some embodiments, the global probability value for a given abnormality class is assigned a highest probability of the corresponding NxN probability matrix. In some embodiments, the global probability value for an abnormality class is based on an average of some or all of the probability values of the corresponding NxN probability matrix, and/or based on some other function of the values of the NxN probability matrix.;” global labeling, is read on that of the image as a whole, and the aggregating is read as using the individual probabilities to output a single probability).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Lyman further discloses wherein obtaining the abnormality score comprises obtaining calibrated disease prediction scores (paragraph 0071, “The abnormality annotation data 442 can include abnormality classification data 445 which can include binary, quantitative, and/or descriptive data of the abnormality
as a whole, or can correspond to one or more abnormality classifier categories 444, which can include size, volume, pre-post contrast, doubling time, calcification, components, smoothness, spiculation, lobulation, sphericity, internal structure, texture, or other categories that can classify
and/or otherwise characterize an abnormality;” in order to classify consistently through images, there must be a calibration of what qualifies as ‘abnormal’ according to the description of the abnormality (ex: if spiculation is greater than or equal to x value throughout the annotation of images, we mark that as a spiculated abnormality)), through calibration that converts a cut-off score for each disease, which makes the specific reading sensitivity (paragraph 0079, “this binary value can be determined by comparing some or all of confidence score data 460 to a threshold, can be determined by comparing a probability value to a threshold, and/or can be determined by comparing another continuous or discrete value indicating a calculated likelihood that a corresponding abnormality classifier category 444 is present to a threshold, which can be the same or different threshold for each abnormality classifier category 444;” to consistently classify the abnormalities, a threshold serves as the cut-off score when annotating), into the cut- off score, and determining a maximum value among the calibrated disease prediction scores as the abnormality score (paragraph 0081, “an abnormality classifier category 444 corresponding to a RECIST evaluation category can be determined based on longitudinal data 433 and can have corresponding abnormality classification data 445 that includes one of the set of possible values "Complete Response", "Partial Response", "Stable Disease", or "Progressive Disease;"” longitudinal data is read over time, and further the data is read to have classification only of 4 variables, of which the highest prediction of the group would be progressive disease). 
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Lyman further discloses wherein filtering the input image comprises, 
in a case where each of disease prediction scores for different diseases is obtained as an abnormality score for each disease from the abnormality prediction model (paragraph 0492, “The triage probability threshold can be the same or different for different types of medical scans and/or for different types of abnormalities, and a plurality of triage probability thresholds for these different groups can be individually set via user input to interactive interface 8075;” different types of abnormalities is read as different diseases), 
calculating a cut-off score for each disease which makes the specific reading sensitivity (paragraph 0492, “The triage probability threshold can be the same or different for different types of medical scans and/or for different types of abnormalities, and a plurality of triage probability thresholds for these different groups can be individually set via user input to interactive interface 8075;” different types of abnormalities is read as different diseases and those are compared to the different probability thresholds);
and filtering the input image when the abnormality score for each disease is less than or equal to the cut-off score for a corresponding disease, for all of the different diseases (abstract, “A medical scan triaging system is operable to generate a global abnormality probability for each of a plurality of medical scans by utilizing a computer vision model trained on a training set of medical scans;” a global score is read as applied to the entire image (and thus a cut-off score of the sub-scores for each abnormality); abstract, “A first subset of the plurality of medical scans, designated for human review, is determined by identifying medical scans with a corresponding global abnormality probability that compares favorably to the triage probability threshold.” filtering is read as whether or not the input is filtered for review or not).
Regarding dependent claim 13, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 6 applies directly. 
Regarding dependent claim 14, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 7 applies directly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over claims 1 and 20 respectively above, and further in view of Wang, C., Elazab, A., Jia, F. et al. Automated chest screening based on a hybrid model of transfer learning and convolutional sparse denoising autoencoder. BioMed Eng OnLine 17, 63 (2018). https://doi.org/10.1186/s12938-018-0496-2 (hereinafter Wang).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Lyman fails to explicitly disclose wherein the input image whose abnormality score is less than or equal to the cut-off score is classified as strong normal.
However, Wang discloses wherein the input image whose abnormality score is less than or equal to the cut-off score is classified as strong normal (page 2, “we will classify the CXRs at three status levels: obvious abnormal, obvious normal, and uncertainty;” levels are read as having thresholds between them, and obvious normal is read as strong normal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang in order to create a computer aided triage system for chest x-rays in order to reduce radiologist’s workload on scrutinizing medical images (abstract).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Lyman in the combination further discloses wherein the classification model includes an artificial intelligence model (paragraph 0059, “A learning algorithm can be performed on the plurality of three-dimensional subregions to generate a neural network….  An inferred abnormality can be identified in the new medical scan based on the inference data;” paragraph 0137, “In some embodiments, the training set will be used to create a single neural network model, or other model corresponding to model type data 622 and/or model parameter data 623 of the medical scan image analysis function that can be trained on some or all of the medical scan classification data described above and/or other metadata, patient data, or other data associated with the medical scans.”) that has learned a task of distinguishing the input image into weak normal or abnormal (abnormal: paragraph 0480, “The remaining medical scans with a high enough probability that some abnormality exists can be triaged for review by a plurality of users”).
Regarding independent claim 10, the references and analysis of claim 1 apply directly. Additionally, Lyman in the combination further discloses a method of reading a medical image by a computing device (abstract, “A medical scan triaging system is operable to generate a global abnormality probability for each of a plurality of medical scans by utilizing a computer vision model trained on a training set of medical scans.”) operated by at least one processor (paragraph 0045, “and a processor of the client device), the method comprising:
setting a cut-off score that makes a specific reading sensitivity for an abnormality prediction model that outputs an abnormality score of a medical image (abstract, “A first subset of the plurality of medical scans, designated for human review, is determined by identifying medical scans with a corresponding global abnormality probability that compares favorably to the triage probability threshold.”);
Lyman fails to explicitly disclose as further recited, however Wang in the combination discloses when the abnormality score of the input image is less than or equal to the cut-off score, classifying the input image as strong normal (page 15, equation (6); page 15, “Finally, we can compute the three levels pertaining to the image by voting on these different classifiers. For the testing data, we can obtain 395 normal cases, 88 abnormal cases, and 261 uncertainty case.;” levels are read as being separated by thresholds, and strong normal is read as normal cases; page 16, “Combining predictors for classification using area under the ROC curve is the proposed solution for this task. We find that, the final decision is related to the threshold from reconstruction error and the probability value”) and filtering the input image so as not to be subsequently analyzed (page 15, “This allows senior doctors to focus on high-risk suspected abnormal chest radiographs, mid-level physicians focus on uncertain categories, and lower-level medical experts can pay more attention to the suspected normal samples.… experts can spend more time focusing on the high-risk chest radiographs. On the one hand, this greatly reduces the workload of the expert team, and correcting potential misdiagnosis;” reducing the workload, and only sending each specific type to the respective level physician is read as filtering the input image to not be analyzed).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, Wang in the combination further discloses further comprising obtaining an analysis result of the input image using a classification model (abstract, “We present a deep learning model in order to efficiently detect abnormal levels or identify normal levels during mass chest screening so as to obtain the probability confidence of the CXRs”) that distinguishes between weak normal and abnormal when the abnormality score of the input image is greater than the cut-off score (page 2, “we will classify the CXRs at three status levels: obvious abnormal, obvious normal, and uncertainty. Furthermore, a large collection of medical images can be automatically classified to three main levels, and the uncertainty status level images can be checked carefully by radiologist;” weak normal is read as uncertain, and abnormal is read as obvious abnormal; status levels are read as being separated by thresholds).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Lyman in the combination further discloses further comprising adding the analysis result to a reading worklist (paragraph 0480, “The remaining medical scans with a high enough probability that some abnormality exists can be triaged for review by a plurality of users”), wherein the input image classified as strong normal is not added to the reading worklist (paragraph 0480, “FIG. 19 presents a medical scan triaging system 8002. The medical scan triaging system 8002 can be utilized to automatically forego human-review of medical scans that are determined to be normal with a high enough probability.”).
Regarding independent claim 19, the references and analysis of claims 1 and 10 apply directly. Additionally, Lyman in the combination further discloses a computing device (paragraph 0062, “In various embodiments, some or all client devices 120 can include a computing device associated with a radiologist, medical entity, or other user of one or more subsystems as described herein”) comprising:
a memory (paragraph 0042, “Alternatively or in addition, some or all of the subsystems 101 be assigned their own processing devices, memory devices, and/or network interfaces,”) that stores an abnormality prediction model trained to output an abnormality score of an input image (paragraph 0047, “Abnormality annotation data can be generated by identifying one or more of abnormalities in the medical scan by utilizing a computer vision model that is trained on a plurality of training medical scans”). 
Wang in the combination further discloses a classification model (abstract, “We present a deep learning model in order to efficiently detect abnormal levels or identify normal levels during mass chest screening so as to obtain the probability confidence of the CXRs”) trained to distinguish the input image into weak normal and abnormal (page 2, “we will classify the CXRs at three status levels: obvious abnormal, obvious normal, and uncertainty. Furthermore, a large collection of medical images can be automatically classified to three main levels, and the uncertainty status level images can be checked carefully by radiologist;” uncertain is read as weak normal, and obvious abnormal is read as abnormal). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman as applied to claim 1 above, and further in view of WO 2019245597 (hereinafter WO ‘597).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Lyman fails to explicitly disclose wherein the abnormality prediction model comprises:
a feature extraction model trained to output a feature of the input image; and
at least one disease prediction head model trained to predict at least one disease based on features output from the feature extraction model.
However, WO ‘597 discloses wherein the abnormality prediction model comprises:
a feature extraction model trained to output a feature of the input image (abstract, “The ensemble includes a global model in the form of a 3D convolutional neural network (CNN) extracting features in the datasets indicative of the presence of cancer on a global basis”); and
at least one disease prediction head model trained to predict at least one disease based on features output from the feature extraction model (abstract, “The ensemble also includes a two-stage prediction model which includes a first stage or detection model which identifies cancer detection candidates (different cropped volumes of 3D data in the a dataset containing candidates which may be cancer) and a second stage or probability model which incorporates the longitudinal datasets (or multimodal images in a multimodal dataset) and the extracted features from the global model and assigns a cancer probability p to each of the cancer detection candidates. An overall prediction of probability of cancer is obtained from the probabilities assigned by the second stage model, e.g., using a Noisy-OR approach”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘597 in order to generate a probabilistic prediction of the presence/absence of cancer in longitudinal and current image datasets, and/or multimodal image datasets (abstract).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman as applied to claim 1 above, and further in view of U.S. Publication No. 2020/0151871 to Putha et al. (hereinafter Putha). 
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Lyman fails to explicitly disclose wherein the abnormality prediction model has a sensitivity between 90% and 100%.
However, Putha discloses wherein the abnormality prediction model (paragraph 0021, “Predicting the presence/absence of a particular type of medical abnormalities by combining the predictions of multiple models, wherein the models are selected using various heuristics”) has a sensitivity between 90% and 100% (table 2; the sensitivity values with a 95% confidence interval are all within .9 and 1, which correlates to 90%-100%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Putha in order to develop deep learning algorithms that perform machine recognition of specific features and conditions of medical images (abstract).

Claims 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman further in view of Wang and further in view of WO ‘597 
Regarding independent claim 15, Lyman discloses a method of reading a medical image by a computing device operated by at least one processor (abstract, “A medical scan triaging system is operable to generate a global abnormality probability for each of a plurality of medical scans by utilizing a computer vision model trained on a training set of medical scans;” paragraph 0045, “and a processor of the client device), the method comprising:
inputting an input image to an abnormality prediction model that outputs an abnormality score of a medical image (abstract, “A medical scan triaging system is operable to generate a global abnormality probability for each of a plurality of medical scans by utilizing a computer vision model trained on a training set of medical scans.”), 
and obtaining disease prediction scores for a plurality of diseases from the abnormality prediction model (paragraph 0081, “an abnormality classifier category 444 corresponding to a RECIST evaluation category can be determined based on longitudinal data 433 and can have corresponding abnormality classification data 445 that includes one of the set of possible values "Complete Response", "Partial Response", "Stable Disease", or "Progressive Disease."”),
calibrating the disease prediction scores so as to provide a same reading sensitivity for the plurality of diseases at a same cut-off score (paragraph 0081, “the set of possible values "Complete Response", "Partial Response", "Stable Disease", or "Progressive Disease;” the 4 values are correlated to a cut-off score), 
and determining a maximum value among the calibrated disease prediction scores as an abnormality score of the input image (paragraph 0081, “the set of possible values "Complete Response", "Partial Response", "Stable Disease", or "Progressive Disease;” progressive disease is read as the highest value among the 4 scores). 
Lyman fails to explicitly disclose as further recited, however, Wang discloses when the abnormality score of the input image is less than or equal to the cut-off score, classifying the input image as strong normal (page 15, equation (6);  page 15, “Finally, we can compute the three levels pertaining to the image by voting on these different classifiers. For the testing data, we can obtain 395 normal cases, 88 abnormal cases, and 261 uncertainty case.;” levels are read as being separated by thresholds, and strong normal is read as normal cases; page 16, “Combining predictors for classification using area under the ROC curve is the proposed solution for this task. We find that, the final decision is related to the threshold from reconstruction error and the probability value”) and filtering the input image so as not to be subsequently analyzed (page 15, “This allows senior doctors to focus on high-risk suspected abnormal chest radiographs, mid-level physicians focus on uncertain categories, and lower-level medical experts can pay more attention to the suspected normal samples.…experts can spend more time focusing on the high-risk chest radiographs. On the one hand, this greatly reduces the workload of the expert team, and correcting potential misdiagnosis;” reducing the workload, and only sending each specific type to the respective level physician is read as filtering the input image to not be analyzed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang in order to create a computer aided triage system for chest x-rays in order to reduce radiologist’s workload on scrutinizing medical images (abstract).
Lyman and Wang in the combination fail to explicitly disclose as further recited, however, However, WO ‘597 discloses wherein the abnormality prediction model comprises:
a feature extraction model trained to output a feature of the input image (abstract, “The ensemble includes a global model in the form of a 3D convolutional neural network (CNN) extracting features in the datasets indicative of the presence of cancer on a global basis”); and
a plurality of disease prediction head models that are trained to predict the plurality of diseases based on features output from the feature extraction model (abstract, “The ensemble also includes a two-stage prediction model which includes a first stage or detection model which identifies cancer detection candidates (different cropped volumes of 3D data in the a dataset containing candidates which may be cancer) and a second stage or probability model which incorporates the longitudinal datasets (or multimodal images in a multimodal dataset) and the extracted features from the global model and assigns a cancer probability p to each of the cancer detection candidates. An overall prediction of probability of cancer is obtained from the probabilities assigned by the second stage model, e.g., using a Noisy-OR approach”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘597 in order to generate a probabilistic prediction of the presence/absence of cancer in longitudinal and current image datasets, and/or multimodal image datasets (abstract).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Lyman in the combination further discloses wherein the input image includes a chest x-ray image (paragraph 0524, “In various embodiments, the plurality of medical scans corresponds to chest x-rays.”), and
wherein the plurality of diseases includes at least two of consolidation, nodule, and pneumothorax (Figure 15B; nodule, pneumothorax; paragraph 0379, “FIG. 15B presents a table illustrating an example of abnormality classification and weakly supervised localization performance on 14 abnormalities on the NIH Chest X-ray test set”).
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 11 and 12 apply directly.
Regarding dependent claim 20, the rejection of claim 19 is incorporated herein. Additionally, the references and analysis of claim 8 apply directly. 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman further in view of Wang and further in view of WO ‘597 as applied to claim 15 above and further in view of Putha
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, Lyman, Wang and WO ‘597 in the combination as a whole fail to explicitly disclose wherein the reading sensitivity has a value between 90 and 100%.
However, Putha discloses wherein the abnormality prediction model (paragraph 0021, “Predicting the presence/absence of a particular type of medical abnormalities by combining the predictions of multiple models, wherein the models are selected using various heuristics”) has a sensitivity between 90% and 100% (table 2; the sensitivity values with a 95% confidence interval are all within .9 and 1, which correlates to 90%-100%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Putha in order to develop deep learning algorithms that perform machine recognition of specific features and conditions of medical images (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2019/0189266 to Stoval, III et al. discloses methods for automatically triaging an image study of a patient as part of a medical imaging procedure
U.S. Publication No. 2019/0172576 to Knoplioch et al. discloses methods for processing and routing of image data
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668